DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2021 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 22-29 and 31-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (WO 2009/142512 A1) as evidenced by Honjo et al. (US Patent Publication No. 2014/0079615 A1) and Wang (Chinese Patent Publication CN 109092863A).

In regard to claim 22, Hall teaches an elemental sulphur containing [Page 14, line 23] homogeneous, solid, particulate urea-based composition [Page 18, lines 10-12] comprising urea [Page 14, line 23], at least 1% by weight elemental sulphur (e.g. up to 55% which encompasses the claimed range) [Page 14, lines 22-24], and a urease inhibitor [Page 15, lines 25-30] of the type phosphoric triamide (e.g. Agrotain) [Page 6, lines 9-11; Page 14, lines 5-15], characterized in that it comprises lime [Page 15, line 11]. Lime consists of calcium carbonate of various grades and purity [Page 13, lines 23-24]. Lime or limestone contains MgO as impurities [See Honjo et al., Paragraph 0058]. Wang describes the “impurities” and other components in limestone, other than calcium carbonate, include MgO in an amount of 0.8% [Page 2/2]. Hall’s Example 1 and Example 2 describe lime in amounts 15% and 60% w/w, respectively [Page 25]. Therefore it necessarily follows that the alkaline component (e.g. MgO) is inherently present in Hall’s exemplified product at a level of 0.12 or 0.48%.


    PNG
    media_image1.png
    115
    290
    media_image1.png
    Greyscale
In regard to claims 23-25, Hall discloses the urease inhibitor N-(n-butyl) thiophosphoric triamide [Page 6, lines 9-11], wherein the urease inhibitor is present in Product Example 1 & 2 at 0.0138% and 0.0058% w/w, respectively [Page 25].



In regard to claim 28, Hall discloses a composition comprising lime [Page 15, line 11]. Lime consists of calcium carbonate of various grades and purity [Page 13, lines 23-24]. Lime or limestone contains MgO as impurities [See Honjo et al., Paragraph 0058]. Wang describes the “impurities” and other components in limestone, other than calcium carbonate, include MgO in an amount of 0.8% [Page 2/2]. Hall’s Example 1 and Example 2 describe lime in amounts 15% and 60% w/w, respectively [Page 25]. Therefore it necessarily follows that the alkaline component (e.g. MgO) is inherently present in Hall’s exemplified product at a level of 0.12 or 0.48%.

In regard to claim 29, Hall discloses a composition comprising up to 55 weight % of elemental sulfur, relative to the total weight of the urea composition [Page 14, lines 22-24], and in further embodiments, up to 10% [Page 14, line 32]. Hall discloses the urease inhibitor N-(n-butyl) thiophosphoric triamide wherein the urease inhibitor is present in Product Example 1 & 2 at 0.0138% and 0.0058% w/w, respectively [Page 25]. Although the reference does not explicitly disclose a weight ratio of these compounds in the range from 1:20 to 1:1, Hall’s values encompass the claimed ratio and the narrower range does not appear to be nonobvious because no data showing unexpected results is present.

In regard to claims 31 and 33, Hall discloses a composition comprising up to 90 weight % of urea base material in particulate form (e.g. urea), relative to the total weight of the urea composition [Page 14, lines 26-28]. Example 1 in Hall discloses 55% urea [Page 25].



In regard to claim 34, Hall’s composition comprises a urea base material comprising finely divided sulphur particles in the urea base material [Page 18, lines 8-12].

In regard to claims 35-36, the Hall reference makes obvious the solid, particulate urea-based composition according to claim 22. Claims 35-36 merely further define the use of the composition as a fertilizer or animal feed. The prior art composition is considered capable of performing the intended use (e.g. as a fertilizer or animal feed) [Abstract].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (WO 2009/142512 A1) as evidenced by Honjo et al. (US Patent Publication No. 2014/0079615 A1) and Wang (Chinese Patent Publication CN 109092863A) as applied to claim 22 above, and further in view of Hunter (US Patent Publication No. 2002/0139158 A1).

	In regard to claim 30, the Hall reference does not explicitly disclose a composition further comprising an anti-caking coating, a moisture repellent coating, an anti-dust coating, or combinations thereof.

Hunter is directed to a dry, granular fertilizer coated with a hydrophobic agent (e.g. moisture repellent) [Abstract]. The hydrophobic agent coating is added in the range of about 0.01 weight percent to about 2.0 weight percent. The hydrophobic agent includes paraffin, wax, oils, and liquid coatings [Paragraph 0016].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a hydrophobic coating to the Hunter particulate such as wax or oil in the amounts disclosed in the Hunter reference to prevent absorption of moisture and resulting caking in hygroscopic granular fertilizer [Paragraph 0003]. One of ordinary skill in the art would have been motivated to improve the storage characteristics of Hunter’s granular fertilizer and prevent caking due to moisture absorption.

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered but they are not persuasive.

In view of Applicant’s amendments to claim 22 (e.g. calcium carbonate has been removed from the list of alkaline or alkaline-forming inorganic compounds), the Honjo and Wang references are cited .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mahapatra, D. M., G. Goswami, and J. D. Panda. "A study of the occurrence of magnesium oxide in different phases of limestone." Cement and concrete research 26.7 (1996): 1057-1064.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        February 10, 2022